23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William A. MacGUIRE, Plaintiff Appellant,v.Robert E. GLENN, President of the Virginia Board of BarExaminers, Defendant Appellee.
No. 94-1336.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1994.Decided May 17, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-93-955-R)
William A. MacGuire, appellant pro se.
Lee Melchor, Office of the Attorney General of Virginia, Richmond, VA, for appellee.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
William A. MacGuire appeals the district court's orders dismissing his complaint as frivolous pursuant to 28 U.S.C. Sec. 1915(d) (1988), and denying his Fed.R.Civ.P. 59 motion.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  MacGuire v. Glenn, No. CA-93-955-R (W.D.Va. Dec. 22, 1993;  Feb. 14, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED